DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 16, 2021 has been considered by the Examiner and made of record in the application file.
	
	
Preliminary Amendment

The present Office Action is based upon the original patent application filed on January 16, 2021 as modified by the preliminary amendment also filed on the same date.  Claims 1, 6, 8-22, 24, 26 and 29 are now pending in the present application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 12-19, 24 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baek et al. (US 2020/0296752, hereinafter Baek).
Regarding claim 1, Baek teaches a method at a first communication node providing communication with a second communication node in a wireless communication network (par [0103]), the method comprising: 
providing a radio bearer for communication between the first and second communication nodes over a radio interface (an integrity protection application pattern may be configured when a radio bearer is set up or reconfigured – par [0105]); and 
communicating a plurality of packets over the radio bearer between the first and second communication nodes using selective integrity protection so that at least a first packet of the plurality of packets is communicated over the radio bearer with integrity protection and so that at least a second packet of the plurality of packets is communicated over the radio bearer without integrity protection (a transmission apparatus (e.g., a base station in a DL or a terminal in a UL) may perform integrity protection for data 2 1302, data 3 1303, and data 6 1306. The transmission apparatus may transmit the packets (data 2, data 3, and data 6) for which integrity protection has been performed. The transmission apparatus may not perform integrity protection for data 1 1301, data 4 1304, and data 5 1305 – par [0103]).
Regarding claim 12, Baek teaches claim 1 and further teaches wherein the selective integrity protection is provided for the plurality of packets according to an integrity protection interspersion profile  (the base station may configure an integrity protection application pattern for the terminal – par [0105]).
Regarding claim 13, Baek teaches claim 1 and further teaches wherein the integrity protection interspersion profile provides that integrity protection is provided for a pattern of data packets, and wherein the first data packet is included in the pattern of data packets and is communicated over the radio bearer with integrity protection (performing integrity protection only for a particular packet. Execution of integrity protection may refer to calculation of a MAC-I. A packet for which integrity protection is not performed may not include a MAC-I field, or may include a MAC-I field having a predefined value (e.g., a constant value or a function value) – par [0102]).
Regarding claim 14, Baek teaches claim 1 and further teaches wherein the integrity protection interspersion profile provides integrity protection for the downlink, wherein the first packet is communicated over the radio bearer with integrity protection on the downlink (a transmission apparatus (e.g., a base station in a DL or a terminal in a UL) may perform integrity protection for data 2 1302, data 3 1303, and data 6 1306. The transmission apparatus may transmit the packets (data 2, data 3, and data 6) for which integrity protection has been performed. The transmission apparatus may not perform integrity protection for data 1 1301, data 4 1304, and data 5 1305 – par [0103]).
Regarding claim 15, Baek teaches claim 1 and further teaches wherein the integrity protection interspersion profile provides that integrity protection is not provided for the uplink, wherein the second packet is communicated over the radio bearer without integrity protection on the uplink (a transmission apparatus (e.g., a base station in a DL or a terminal in a UL) may perform integrity protection for data 2 1302, data 3 1303, and data 6 1306. The transmission apparatus may transmit the packets (data 2, data 3, and data 6) for which integrity protection has been performed. The transmission apparatus may not perform integrity protection for data 1 1301, data 4 1304, and data 5 1305 – par [0103]).
Regarding claim 16, Baek teaches claim 12 and further teaches wherein the integrity protection interspersion profile provides integrity protection for the uplink, wherein the first packet is communicated over the radio bearer with integrity protection on the uplink (a transmission apparatus (e.g., a base station in a DL or a terminal in a UL) may perform integrity protection for data 2 1302, data 3 1303, and data 6 1306. The transmission apparatus may transmit the packets (data 2, data 3, and data 6) for which integrity protection has been performed. The transmission apparatus may not perform integrity protection for data 1 1301, data 4 1304, and data 5 1305 – par [0103]).
Regarding claim 17, Baek teaches claim 12 and further teaches wherein the integrity protection interspersion profile provides that integrity protection is not provided for the downlink, wherein the second packet is communicated over the radio bearer without integrity protection on the downlink (a transmission apparatus (e.g., a base station in a DL or a terminal in a UL) may perform integrity protection for data 2 1302, data 3 1303, and data 6 1306. The transmission apparatus may transmit the packets (data 2, data 3, and data 6) for which integrity protection has been performed. The transmission apparatus may not perform integrity protection for data 1 1301, data 4 1304, and data 5 1305 – par [0103]).
Regarding claim 18, Baek teaches claim 12 and further teaches wherein the integrity protection interspersion profile provides integrity protection for packets of a packet type, wherein the first packet is of the packet type and is communicated over the radio bearer with integrity protection (performing integrity protection only for a particular packet. Execution of integrity protection may refer to calculation of a MAC-I. A packet for which integrity protection is not performed may not include a MAC-I field, or may include a MAC-I field having a predefined value (e.g., a constant value or a function value) – par [0102]).
Regarding claim 19, Baek teaches claim 12 and further teaches wherein the integrity protection interspersion profile provides that integrity protection is not provided for packets of a packet type, wherein the second packet is of the packet type and is communicated over the radio hearer without integrity protection (performing integrity protection only for a particular packet. Execution of integrity protection may refer to calculation of a MAC-I. A packet for which integrity protection is not performed may not include a MAC-I field, or may include a MAC-I field having a predefined value (e.g., a constant value or a function value) – par [0102]).
Regarding claim 24, Baek teaches claim 12 and further teaches communicating an indication of the integrity protection interspersion profile between the first and second communication nodes (the base station may configure an integrity protection application pattern for the terminal – par [0105]).
Regarding claim 26, Baek teaches claim 12 and further teaches a mobile wireless device comprising: a processor; and memory coupled with the processor, wherein the memory includes instructions that when executed by the processor (par [0054],[0055]) causes the RAN node to perform operations according to claim 1  (a transmission apparatus (e.g., a base station in a DL or a terminal in a UL) may perform integrity protection for data 2 1302, data 3 1303, and data 6 1306. The transmission apparatus may transmit the packets (data 2, data 3, and data 6) for which integrity protection has been performed. The transmission apparatus may not perform integrity protection for data 1 1301, data 4 1304, and data 5 1305 – par [0103]).
Regarding claim 26, Baek teaches claim 12 and further teaches a Radio Access Network, RAN, base station of a wireless communication network, the RAN node comprising: a processor; and memory coupled with the processor (par [0062]-[0063]]), wherein the memory includes instructions that when executed by the processor causes the RAN node to perform operations according to claim 1 (a transmission apparatus (e.g., a base station in a DL or a terminal in a UL) may perform integrity protection for data 2 1302, data 3 1303, and data 6 1306. The transmission apparatus may transmit the packets (data 2, data 3, and data 6) for which integrity protection has been performed. The transmission apparatus may not perform integrity protection for data 1 1301, data 4 1304, and data 5 1305 – par [0103]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 8, 9, 10, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Zhang et al. (US 2021/0168614, hereinafter Zhang).
Regarding claim 6, Baek teaches claim 1 but fails to teach wherein communicating the first data packet with integrity protection comprises communicating the first data packet with an integrity protection token.
However, Zhang teaches wherein communicating the first data packet with integrity protection comprises communicating the first data packet with an integrity protection token (first communications device performs integrity protection on to-be-sent data, to generate a PDCP data packet – par [0054]. The PDCP data packet includes identification information and integrity protection information. The identification information is used to indicate that integrity protection is performed on 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Zhang in Baek to improve data transmission security.
Regarding claim 8, Baek in view of Zhang teaches claim 6 but fails to teach generating the integrity protection token based on data of the first data packet; wherein communicating comprises transmitting the first data packet including the data and the integrity protection token to the second communication node.
However, Zhang teaches generating the integrity protection token based on data of the first data packet; wherein communicating comprises transmitting the first data packet including the data and the integrity protection token to the second communication node (first communications device performs integrity protection on to-be-sent data, to generate a PDCP data packet – par [0054]. The PDCP data packet includes identification information and integrity protection information. The identification information is used to indicate that integrity protection is performed on data carried in the PDCP data packet. The integrity protection information is at least used to indicate that integrity check is performed on the data carried in the PDCP data packet – par [0055]. The integrity protection information is generated to perform integrity protection on the identification information, a sequence number, and the data carried in the PDCP data packet – par [0060], FIG. 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Zhang in Baek to improve data transmission security.
Regarding claim 9, Baek in view of Zhang teaches claim 6 but fails to teach wherein communicating comprises receiving the first data packed including the integrity protection token and data of the first data packet from the second communication node, the method further comprising: verifying an integrity of the data of the first data packet based on the integrity protection token.
However, Zhang teaches wherein communicating comprises receiving the first data packed including the integrity protection token and data of the first data packet from the second communication node, the method further comprising: verifying an integrity of the data of the first data packet based on the integrity protection token (the second communications device receives the PDCP data packet sent by the first communications device – par [0064], If the PDCP data packet includes the identification information and the integrity protection information, the second communications device performs, based on the identification information and the integrity protection information, integrity check on the data carried in the PDCP data packet- [0065], FIG. 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Zhang in Baek to improve data transmission security.
Regarding claim 10, Baek in view of Zhang teaches claim 6 and further teaches wherein communicating comprises transmitting the second data packet without integrity protection to the second communication node (a transmission apparatus (e.g., a base station in a DL or a terminal in a UL) may perform integrity protection for data 2 1302, data 3 1303, and data 6 1306. The transmission apparatus may transmit the packets (data 2, data 3, and data 6) for which integrity protection has been performed. The transmission apparatus may not perform integrity protection for data 1 1301, data 4 1304, and data 5 1305 – par [0103]).
Regarding claim 11, Baek in view of Zhang teaches claim 6 and further teaches wherein communicating comprises transmitting the second data packet without integrity protection to the second communication node (a transmission apparatus (e.g., a base station in a DL or a terminal in a UL) may perform integrity protection for data 2 1302, data 3 1303, and data 6 1306. The transmission apparatus may transmit the packets (data 2, data 3, and data 6) for which integrity protection has been performed. The transmission apparatus may not perform integrity protection for data 1 1301, data 4 1304, and data 5 1305 – par [0103]).
Regarding claim 20, Baek in view of Zhang teaches claim 6 but Baek fails to teach wherein the packet type comprises at least one of ethernet packet type, an Internet Protocol packet type, a Transmission Control Protocol packet type, a User Datagram Protocol packet type, a Hypertext Transfer Protocol packet type, a Domain Name System protocol packet type, and/or a Transport Layer Security protocol packet type
However, Zhang teaches wherein the packet type comprises at least one of ethernet packet type, an Internet Protocol packet type, a Transmission Control Protocol packet type, a User Datagram Protocol packet type, a Hypertext Transfer Protocol packet type, a Domain Name System protocol packet type, and/or a Transport Layer Security protocol packet type (the type of the data or the protocol included in the target determining policy may include a transport layer security (TLS) type, an internet key exchange protocol (IKE) type, and a domain name system (DNS) related type. Optionally, the IKE type may include an IKEv1 type and an IKEv2 type. Optionally, the data of the DNS type may include a request message, a response message, and a redirection message – par [0111]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Zhang in Baek to improve data transmission security.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Zhao et al. (US 2021/0127272, hereinafter Zhao)
Regarding claim 21, Baek in view of Zhang teaches claim 6 but Baek fails to teach wherein the integrity protection interspersion profile provides integrity protection for packets using a designated port, wherein the first packet is communicated over the radio bearer using the designated port with integrity protection.
However, Zhao teaches wherein the integrity protection interspersion profile provides integrity protection for packets using a designated port, wherein the first packet is communicated over the radio bearer using the designated port with integrity protection (user plane satisfying a preset policy based on UDP port number is identified as 53 according to the policy – par [0462]. When the parameter satisfies a preset rule the first base station sends indication information to the UE – par [0468]. The UE enables, based on the first indication information and according to the preset integrity protection algorithm – par [0475]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Zhao in Baek to support user plane integrity protection.
Regarding claim 22, Baek in view of Zhang teaches claim 6 but Baek fails to teach wherein the integrity protection interspersion profile provides that integrity protection is not provided for packets using a designated port, wherein the second packet is communicated over the radio hearer using the designated port without integrity protection.
However, Zhao teaches wherein the integrity protection interspersion profile provides that integrity protection is not provided for packets using a designated port, wherein the second packet is communicated over the radio hearer using the designated port without integrity protection (user plane satisfying a preset policy based on UDP port number is identified as 53 according to the policy – par [0462]. When the parameter satisfies a preset rule the first base station sends indication information to the UE – par [0468]. The UE enables, based on the first indication information and according to the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Zhao in Baek to support user plane integrity protection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/QUOC THAI N VU/               Primary Examiner, Art Unit 2642